Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1, 8 and 17 of the current application teach similar subject matter as the prior art of Mallinson (US 9,264,785)  However claims 1, 8, and 17 are allowed for the reasons pointed out by the applicant’s remarks filed on 12/30/2020,  Specifically, the prior art fails to teach “compare the classification information to stored classification to determine a plurality of similarity scores, a similarity score quantifying a level of similarity of the voice data represented in the image to stored representations of voice data; identify an second identifier corresponding to an identity of a speaker of the voice data based on the plurality of similarity scores” as recited in claims 1 and 17, “compare the confidence score to an authenticity threshold: and determine whether the audio data is authentic based on at least the confidence score and the authenticity threshold” as recited in claim 8.
Claims 2-7, 9-16, and 18-20 are allowed for being dependent on an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
Trainor (US 9,691,183) teaches dynamically generating contextual and personalized digital content.
Norris et al. (US 9,998,847) teaches localizing binaural sound to objects.
Norris et al. (US 2018/0227697) teaches localizing binaural sound to objects.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATWANT K SINGH whose telephone number is (571)272-7468.  The examiner can normally be reached on Monday thru Friday 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad H. Ghayour can be reached on (571)272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/SATWANT K SINGH/Primary Examiner, Art Unit 2672